DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species B, readable on claims 1-2 and 4-20 in the reply filed on 12/31/2021 is acknowledged. Traversal is on the grounds that “…claim 3 should be examined in the instant application because the search would be co-extensive…” and “not appear to be serious burden in conducting the examination of Species A and C” is not found persuasive because Species A, B, and C all have different technical features. Species A is drawn to a first embodiment having only a first area with an attenuation rate of a repulsive force of less than 30%. Species B is drawn to a second embodiment having a first area with an attenuation rate of a repulsive force less than 30% and a second area with a higher attenuation rate of a repulsive force than the first area but does not exceed 30%. Species C is draw to an embodiment having a first with an attenuation rate of a repulsive force does not exceed 30%  and second area with an attenuation rate of a repulsive force that does exceed 30%.  Such different characteristics are not co-extensive and would be a serious burden in conducting the examination of Species A, B, and C. Therefore, the restriction is still deemed proper and therefore made FINAL. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed 12/13/2021. 
Claim 3 recites, “The endoscope according to claim 1, wherein the first area is in a range of 200 mm to 800 mm from a distal end side of the insertion unit.” The support for this limitation is found in 
Status of Claims 
	Claims 1-2 and 4-20 are pending, claim 3 has been withdrawn from consideration, and claims 1-2 and 4-20 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1,  the limitation “an insertion unit having a first area in which an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower” fails to define how the attenuation rate of a repulsion force is to be determined. Thus, the term “an insertion unit having a first area in which an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower” is rendered indefinite.  Appropriate correction is required. 
Regarding claims 6-7 and 14, the term “monotonously” is a relative term which renders the claim indefinite. The term “monotonously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
  Regarding claim 8, the term “exponentially” is a relative term which renders the claim indefinite. The term “exponentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term “the attenuation rate exponentially decreases from the distal end side toward the first area in the second area” is rendered indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka et al. (US20040193013) in further view of Otani el al. (JPS628728A) hereinafter Otani. 
In regard to claim 1,  Iwasaka discloses an endoscope (Fig. 1 endoscope 10) comprising an insertion unit (Fig. 1 flexible tube, insertion section, 1A) having a first area (Fig. 13 sections 3) in which an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower. 
For examination purposes, the Office is interpreting the limitation “an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower” to mean a relationship 
Though Iwasaka discloses a rate of change of the bending stiffness in the longitudinal direction of a flexible tube in paragraph [0223] and Table 3, Iwasaka fails to disclose a value for an attenuation rate of a repulsive force generated when bent having a positive value of 30% or lower with respect to a relationship between the time of displacement and the reaction force of the insertion unit. 
However Otani, in the same field of endeavor, teaches a first area (Fig. 2 flexible portion 5) in which an attenuation rate of a repulsive force (loss ratio) generated when bent is a positive value of 30% or lower (Otani’s written description calculates the repulsive force as the internal loss while referencing Fig. 4 stating, “the curve “a” indicates the time of pushing, the curve or the restoring time, and the elasticity is defined by the internal loss when the hysteresis is taken.” Otani continues to teach that the internal loss value – repulsive force value – of a conventional endoscope is 0.3 to 0.2, whereas Otani’s invention is 0.1 or less. Thus, Otani meets Applicant’s threshold of 30% or lower after converting the internal loss value to a percentage.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Iwasaka to have the first area in which an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower, as taught by Otani because Otani teaches “the elasticity and the degree of flexibility of the flexible portion inserted deep inside…a body cavity such as the duodenum, small intestine, and large intestine… greatly affect[s] the insertability, and …the degree of pain given to the patient….” Therefore, one skilled in the art before the time of the invention would obviously modify the teachings of Iwasaka with Otani to increase flexibility and lower the degree of pain given to the patient.   
In regard to claim 2,  Iwasaka further discloses the endoscope according to claim 1 as modified by Otani, wherein the attenuation rate of the first area (Fig. 13 section 3) is 10% or higher and 30% or lower. 
Iwasaka fails to disclose a value for an attenuation rate of the first area is 10% or higher and 30% or lower. 
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4 stating, “the curve “a” indicates the time of pushing, the curve or the restoring time, and the elasticity is defined by the internal loss when the hysteresis is taken.” Otani continues to teach that the internal loss value – attenuation rate of the repulsive force value – of a conventional endoscope is 0.3 to 0.2, whereas Otani’s invention is 0.1 or less. Thus, Otani meets Applicant’s threshold of 10% or higher and 30% or lower after converting the internal loss value to a percentage.
In regard to claim 4, Iwasaka further discloses the endoscope according to claim 1 as modified by Otani, wherein the insertion unit (Fig. 1 flexible tube, insertion section, 1A) includes a second area (Fig. 13 section 2) which is adjacent to a distal end side of the first area (section 3) and has a higher attenuation rate than an attenuation rate of the first area (Fig. 13 section 2) (Fig. 2 [0183] “…a flexible tube…has a higher stiffness in a portion closer to the base end 11…[and] …high flexibility to a portion closer to the tip…”).
In regard to claim 5, Iwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate of the second area (Fig. 13 section 2) is 30% or lower 
Iwasaka fails to disclose a value for an attenuation rate of the second area as 30% or lower. 
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4, as stated above. Otani teaches that the internal loss value – attenuation rate of the repulsive force value – of a conventional endoscope is 0.3 to 0.2, whereas Otani’s invention is 
In regard to claim 6, Iwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate monotonously decreases from the distal end side (Fig. near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation “monotonously” by Merriam-Webster’s definition of “tediously uniform.” [0183]”…the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.”). 
In regard to claim 7, Iwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein a decrease rate of the attenuation rate monotonously decreases from the distal end side (Fig. 1 near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation “monotonously” by Merriam-Webster’s definition of “tediously uniform.” [0183]”…the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.”).
In regard to claim 8, Iwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate exponentially decreases from the distal end side (Fig. near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation “exponentially” by Merriam-Webster’s definition of “expressible by an exponential function.” [0183]”…the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.”).
In regard to claim 9, Iwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A). 
In regard to claim 10,  Iwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A). 
In regard to claim 12, Iwasaka further discloses the endoscope according to claim 2 as modified by Otani, wherein the insertion unit (Fig. 1 flexible tube, insertion section, 1A) includes a second area (Fig. 13 section 2) which is adjacent to a distal end side of the first area (section 3) and has a higher attenuation rate than an attenuation rate of the first area (Fig. 13 section 2) (Fig. 2 [0183] “…a flexible tube…has a higher stiffness in a portion closer to the base end 11…[and] …high flexibility to a portion closer to the tip…”).
In regard to claim 13, Iwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the attenuation rate of the second area (Fig. 13 section 2) is 30% or lower. 
Iwasaka fails to disclose a value for an attenuation rate of the second area as 30% or lower. 
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4, as stated above. Otani teaches that the internal loss value – attenuation rate of the repulsive force value – of a conventional endoscope is 0.3 to 0.2, whereas Otani’s invention is 0.1 or less. Thus, Otani meets Applicant’s threshold of 30% or lower after converting the internal loss value to a percentage.
In regard to claim 14, Iwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the attenuation rate monotonously decreases from the distal end side (Fig. 1 near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation “monotonously” by Merriam-Webster’s definition of “tediously uniform.” [0183]”…the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.”).
In regard to claim 15, Iwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 16, Iwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 17, Iwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 18, Iwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 19, Iwasaka further discloses the endoscope according to claim 8 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 20, Iwasaka further discloses the endoscope according to claim 8 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of Otani as applies to claim 1 above, and in further view of Takahashi el al. (US20160353980) hereinafter Takahashi.  
In regard to claim 11, Iwasaka and Otani disclose the endoscope according to claim 1. 
Iwasaka and Otani fail to teach wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction 

[Formula 1] 
    PNG
    media_image1.png
    33
    263
    media_image1.png
    Greyscale


A is a maximum value of a repulsive force.  
B is a repulsive force after three seconds from push.  
C is an attenuation rate (percentage) of a repulsive force at a position of abutment on a probe 72.

However Takahashi, in the same field of endeavor, teaches wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction of the insertion unit and a repulsive force B after a lapse of three seconds from a state of being pushed by 20 mm: 

[Formula 1] 
    PNG
    media_image1.png
    33
    263
    media_image1.png
    Greyscale


A is a maximum value of a repulsive force.  
B is a repulsive force after three seconds from push.  
C is an attenuation rate (percentage) of a repulsive force at a position of abutment on a probe 72. 

Takahashi states in paragraph [0043],“An example of a method of measuring the flexural rigidity in the flexible portion 36 will be described. As shown in FIGS. 5A and 5B, the flexural rigidity of the flexible portion 36 can be measured by the following steps of: supporting the flexible portion 36 at two points S1 and S2 in the longitudinal axial direction; applying a load to the midpoint between the two points to deform the flexible portion 36; and measuring a reaction force from the flexible portion 36, caused by the deformation of the flexible portion 36, with a force gauge 90. As an example of measurement conditions, a span (a distance between points S1 and S, which support the flexible 36, in the longitudinal axial direction) may be set to 30 mm to 200 mm, and a displacement (an amount of deformation of the flexible portion 36 in a direction orthogonal to the longitudinal axial direction (downward in FIGS. 5A and 5B) caused by the applied load) may be set to 5 mm to 50 mm. The measurement conditions of the flexural rigidity is not limited to the example above, and thus measurement conditions may be used properly depending on a length, the amount of displacement, and a level of flexural rigidity, of a portion to be measured.” 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify Iwasaka in view of Otani, with the teachings of Takahashi wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction of the insertion unit and a repulsive force B after a lapse of three seconds from a state of being pushed by 20 mm: 

[Formula 1] 
    PNG
    media_image1.png
    33
    263
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention because Takahashi teaches a need to know the flexibility of each section of an insertion unit because “in a postoperative patient to whom the Roux-en-Y Method, or the like, is applied, a level of flexural rigidity [is] required for an insertion section, and a position or a range requiring the flexural rigidity, are different depending on conditions, such as a removal range of the stomach (entire removal or partial removal), and an observation position.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795 

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795